DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbe (WO 2018/153690) as evidenced by Cheng (US 2017/0074522).  Erbe (US 2020/0025389) is being used as an English language equivalent for Erbe (WO 2018/153690).  A copy of Erbe (WO 2018/153690) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Erbe teaches a cooking appliance (Abstract, baking oven) comprising: a cabinet (Figs 1-4, cooking appliance housing 1, 0027) having a cooking chamber (cooking compartment 2, 0027); at least one radiant heating element located within the cooking chamber (baking oven of Erbe inherently having heating element as evidenced by Cheng, Fig 1A, heating elements 114A, 114B, 0056); an infrared sensor (Fig 3, sensor module 8, NIR sensor, 0015, 0028) having a sensing field including at least a portion of the cooking chamber (Fig 3, 0029, sensor 10 has clear view of the food 7 to be cooked); and a low emissive optical element (Fig 3, pane 12, coating 17 which reflects the infrared radiation back in the cooking compartment 2, 0029) located between the radiant heating element (heating element in cooking chamber as evidenced by Cheng) and the infrared sensor (sensor module 8, sensor 10, NIR sensor).
With respect to the limitations of claims 2, 4, 5, 6, 7, 8 and 10,  Erbe teaches the optical element comprises at least one of a plastic or glass element (pane 12, 0029) with a low emissive coating (coating 17, 0029); further comprising an insert (Fig 3, door 4) located within the cabinet (Fig 3, door 4 located within boundary of housing 1) and the insert at least partially defining (Fig 3, inner pane 12 closing cooking compartment 2) the cooking chamber; the insert has a port (opening in door frame for pane 12) and the optical element (pane 12) is located within the port; the infrared sensor is located between the cabinet and the insert (sensor module 8 between cooking compartment 2 and outer pane 13 of door 4); the optical element (pane 12) is located within the port (opening in door frame for pane 12) to prevent direct transmission (coating 17, 0029) from the radiant heating element (as evidenced by Cheng) onto the optical element; a liner has a shield (coating 17) located between the optical element (pane 12) and the radiant heating element (as evidenced by Cheng) to prevent direct transmission from the radiant heating element into the optical element (12); the insert has a top side (upper portion of door 4) and the port is located in the top side (upper portion of opening in door frame for pane 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Erbe (WO 2018/153690) as applied to claim 1, further in view of Wang (CN109330356).  An English machine translation of Wang (CN109330356) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 2, Takei teaches discloses the claimed invention but does not explicitly show the optical element comprises at least one of a plastic or glass element with a low emissive coating.  However, Wang discloses the optical element comprises at least one of a plastic or glass element with a low emissive coating (Figs 1, 2, camera 21, transparent member 3, Pg 5, Pgh 1, transparent member 3 is a light transparent object, which may be glass or other materials.  For example, the transparent member 3 is a low-e glass, and the low-e glass can reduce the heat transferred to the camera 21 as much as possible) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Erbe having a sensor protected by an optical element silent to a low emissive coating with the optical element comprises at least one of a plastic or glass element with a low emissive coating of Wang for the purpose of providing a known optical element configuration that greatly reduces the transfer of heat to the sensor (Pg 5, Pgh 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Erbe (WO 2018/153690) and Wang (CN109330356) as applied to claim 2, further in view of Li (US 2019/0000267).
With respect to the limitations of claim 3, Erbe teaches at least one radiant heating element (baking oven of Erbe inherently having heating element as evidenced by Cheng, Fig 1A, heating elements 114A, 114B, 0056).  Erbe in view of Wang discloses the claimed invention except for the at least one radiant heating element comprises a quartz heating lamp.  However, Li discloses the at least one radiant heating element comprises a quartz heating lamp (Figs 8-10, quartz tubular heater 142, 0040) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Erbe having at least one radiant heating element silent to the type of heating element with the at least one radiant heating element comprises a quartz heating lamp of Li for the purpose of providing a known quartz heating lamp heating element that is suitable for quickly heating a food skin or outer layer, thereby providing for a crisp skin (0041).

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Erbe (WO 2018/153690) as applied to claims 1, 5 and 10, further in view of Li (US 2019/0000267).
With respect to the limitations of claims 11 and 12, Erbe discloses a port and the insert further comprises a bottom side (bottom of door 4).  Erbe discloses the claimed invention except for the at least one radiant heating element comprises two heating elements located near the top side, with the port located between the two heating elements; and the at least one radiant heating element further comprise at least more heating elements near the bottom side.  However, Li discloses the at least one radiant heating element comprises two heating elements (Figs 2, 3, 9, heating elements 146c, 146d, 0043) located near the top side; and the at least one radiant heating element further comprise at least more heating elements near the bottom side (heating elements 146a, 146b, 0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Erbe having a heating element and port with the at least one radiant heating element comprises two heating elements located near the top side; and the at least one radiant heating element further comprise at least more heating elements near the bottom side of Li for the purpose of providing a known heating element configuration that supplies radiant heat evenly throughout the cooking appliance.  
Erbe in view of Li discloses the claimed invention except for the port located between the two heating elements.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the port located between the two heating elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable port locations involves only routine skill in the art (see MPEP 2144.04).
Claim 9 is objected to as being dependent upon claims 1, 5 and 8.

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Erbe (WO 2018/153690) as applied to claim 1, further in view of Jun (WO2011010824).  An English machine translation of Jun (WO2011010824) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 13, Erbe discloses a low emissive glass.  Erbe discloses the claimed invention except for the emissivity of the glass is less than 0.03.  However, Jun discloses the emissivity of the glass is less than 0.03 (Abstract, Pg 2, Last Par; emissivity is 0.01 to 0.3) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the low emissive glass silent to the emissivity with the emissivity of the glass is less than 0.03 of Jun for the purpose of providing a glass with a known emissivity that enable good emissive performance while also exhibiting high visible light transmissivity (Abstract, Pg 2, 2nd to last Pgh).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/14/2022